Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments have been considered but they are not found persuasive.
	Applicant argues that Zhang and Kim teaches a third plurality of CNTs across an entire surface of first CNT 1. Applicant argues that claim 1 should be read as that “not the entire surface of each first carbon nanotube is covered with the first carbon nanotubes” as amended. These arguments are not found persuasive as they are not commensurate in scope with the claims. That the third CNTs of Zhang and Kim are on an entire surface of CNT 1 is not mutually exclusive with the amended language “the plurality of third carbon nanotubes is only between the carbon nanotube layer and an end of each of the plurality of first carbon nanotubes.” The “end” of the first CNTs may be a top end. Since the second plurality of CNTs is located at an opposite end, any third CNTs between these two ends (i.e., top and bottom ends of the first CNTs), which includes all of the CNTs on an outer surface of the first CNTs, are technically between these two ends. For clarity, the Examiner notes that the phrase “the plurality of third carbon nanotubes is only between the carbon nanotube layer and an end of each of the plurality of first carbon nanotubes” is neither identical nor equivalent to the phrase “the plurality of third carbon nanotubes is only between the carbon nanotube layer and an end of each of the plurality of first carbon nanotubes”.
	Applicant argues that the combination of Zhang and Kim does not teach a carbon nanotube layer located on and in contact with the carbon nanotube array, the carbon nanotube layer, such that the carbon nanotube layer covers the plurality of second through holes. This argument is not found persuasive as Applicant’s arguments do not take into consideration Figure 1A of Kim which was cited to teach this limitation, and Applicant’s arguments are only directed to Figures 4 and 8 of Kim. Figures 4 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783